DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Due to current amendments, claims 1, 2, 5, 6, 8, 9, 11-19 are no longer interpreted under 35 U.S.C. 112(f).
The 35 U.S.C. 112(b) rejections to claims 1-20 have been withdrawn in view of current amendments. 

Response to Arguments

Applicant’s arguments, see pp.10-13, filed February 14, 2022, with respect to the rejection(s) of claim(s) 1-2, 6, 10-12, and 20 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al. (US 2019/0052858) in view of Mitsui et al. (US 2018/0150989).

Regarding claim 1 Yip discloses a generation device comprising: 
a normalization unit that converts configured to convert a first data that maps a 360-degree image onto a predetermined 3D model, wherein the normalization unit converts the first data into a second data of a 3D model of a unit sphere, and wherein the normalization unit is implemented via at least one processor (determining a 3D model to which to map a 360-degree image – [0057]; (the 3D model may be a sphere – [0057]).
However, Yip is silent on a first vector and a second vector.
In his disclosure Mitsui teaches a first vector and a second vector (performing a transition of viewpoints from the first viewpoint to the second viewpoint – [0061-0062]; note the first and second viewpoints are being interpreted as the first and second vectors).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Mitsui into the teachings of Yip because such incorporation lowers the time and load for searching and selecting the viewpoints by a user (par. [0116]).
Regarding claim 2 Yip teaches the generation device according to claim 1. However, fails to explicitly disclose a correction unit configured to add a predetermined offset position vector to the second vector of the 3D model of the unit sphere converted from the first vector, wherein the correction unit is implemented via at least one processor.
In his disclosure Mitsui teaches a correction unit configured to add a predetermined offset position vector to the second vector of the 3D model of the unit sphere converted from the first vector, wherein the correction unit is implemented via at least one processor (a shift value of the angle of view that is used on the determined viewpoints – [0114]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Mitsui into the teachings of Yip because such incorporation lowers the time and load for searching and selecting the viewpoints by a user (par. [0116]).

Regarding claim 3 Yip teaches the generation device according to claim 2. However, fails to explicitly disclose wherein the correction unit adds the predetermined offset position vector that is a negative vector to the second vector.
In his disclosure Mitsui teaches the correction unit adds the predetermined offset position vector that is a negative vector to the second vector (subtracting the shift value – [0192]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Mitsui into the teachings of Yip because such incorporation lowers the time and load for searching and selecting the viewpoints by a user (par. [0116]).

Regarding claim 4 Yip teaches the generation device according to claim 2. However, fails to explicitly disclose wherein the correction unit adds the offset position vector to the second vector multiplied by a positive constant.
In his disclosure Mitsui teaches the correction unit adds the offset position vector to the second vector multiplied by a positive constant (viewpoint control that uses a multiplication factor – [0215]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Mitsui into the teachings of Yip because such incorporation lowers the time and load for searching and selecting the viewpoints by a user (par. [0116]).

Regarding claim 5 Yip discloses the generation device according to claim 1. However, fails to explicitly disclose further comprising: a generation unit configured to generate the first vector, wherein the generation unit is implemented via at least one processor.
In his disclosure Mitsui teaches a generation unit configured to generate the first vector, wherein the generation unit is implemented via at least one processor (calculating viewpoint coordinates – [0177]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Mitsui into the teachings of Yip because such incorporation lowers the time and load for searching and selecting the viewpoints by a user (par. [0116]).

Regarding claim 6 Yip discloses the generation device according to claim 1, further comprising: a rotation processing unit configured to rotate a captured image to be converted into the 360-degree image such that a predetermined direction is at an image center, wherein the rotation calculation unit is implemented via at least one processor (determining a rotational angle for each of the axes  of the 360-degree image – abstract, [0058]).

Claim 10 corresponds to the method performed by the device of claim 1. Therefore, claim 10 is being rejected on the same basis as claim 1.

Claim 11 is being rejected on the same basis as claim 1. Note Yip discloses a Playback unit 115 in Figure 1, which is being interpreted as the receiving unit.

Claim 12 is being rejected on the same basis as claim 2.

Claim 13 is being rejected on the same basis as claim 3.

Claim 14 is being rejected on the same basis as claim 4.

Claim 15 is being rejected on the same basis as claim 5.
Claim 20 corresponds to the method performed by the device of claim 11. Therefore, claim 20 is being rejected on the same basis as claim 11.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al. (US 2019/0052858) in view of Mitsui et al. (US 2018/0150989) further in view of Ishida (JP 2010252214A).

Regarding claim 7 Yip discloses the generation device according to claim 1. However, fails to explicitly disclose a plurality of normalization units, wherein there is a plurality of high resolution directions each being a direction in which high resolution is set for the 360-degree image, and wherein a number of the plurality of normalization units is determined based on a number of the plurality of high resolution directions.
In his disclosure Ishida teaches a plurality of normalization units, wherein there is a plurality of high resolution directions each being a direction in which high resolution is set for the 360-degree image, and wherein a number of the plurality of normalization units is determined based on a number of the plurality of high resolution directions (a specific direction high resolution image that is an image portion is a corresponding direction from the high resolution 360 degree image in the determined direction – [0027]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ishida into the teachings  of Yip because such incorporation enhances the experience of the user.

Regarding claim 9 Yip teaches the generation device according to claim 1. However, fails to explicitly disclose further comprising: a setting unit configured to generate information specifying a high resolution direction that is a direction in which high resolution is set for the 360-degree image, wherein the setting unit is implemented via at least one processor.
In his disclosure Ishida teaches a setting unit configured to generate information specifying a high resolution direction that is a direction in which high resolution is set for the 360-degree image, wherein the setting unit is implemented via at least one processor (a specific direction high resolution image that is an image portion is a corresponding direction from the high resolution 360 degree image in the determined direction – [0027]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ishida into the teachings  of Yip because such incorporation enhances the experience of the user.

Claims 8, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yip et al. (US 2019/0052858) in view of Mitsui et al. (US 2018/0150989) further in view of Izumi (US 2018/0007387).

Regarding claim 8 Yip teaches the generation device according to claim 1. However, fails to explicitly disclose a setting unit configured to determine a high resolution improvement ratio in a high resolution direction that is a direction in which high resolution is set for the 360-degree image, wherein the setting unit is implemented via at least one processor.
In his disclosure Izumi teaches a setting unit configured to determine a high resolution improvement ratio in a high resolution direction that is a direction in which high resolution is set for the 360-degree image, wherein the setting unit is implemented via at least one processor (converting the resolution of the sphere image to a higher resolution – [0339]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Izumi into the teachings of Yip because such incorporation allows to display the image of the user’s field of view instantaneously (par. [0012]).

Regarding claim 16 Yip discloses the reproduction device according to claim 11. However, fails to explicitly disclose a selection unit configured to select one 360-degree image from among a plurality of 360-degree images having different high resolution directions, depending on a gaze direction of a viewer, wherein the receiving unit receives the 360-degree image selected by the selection unit from the other device, and wherein the selection unit is implemented via at least one processor.
In his disclosure Izumi teaches a selection unit configured to select one 360-degree image from among a plurality of 360-degree images having different high resolution directions, depending on a gaze direction of a viewer, wherein the receiving unit receives the 360-degree image selected by the selection unit from the other device, and wherein the selection unit is implemented via at least one processor (from six high resolution streams, a server selects and decodes the high resolution streams of the three planes corresponding to a user’s visual line vector – [0102]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Izumi into the teachings of Yip because such incorporation allows to display the image of the user’s field of view instantaneously (par. [0012]).

Regarding claim 17 Yip discloses the reproduction device according to claim 11. However, fails to explicitly disclose a rotation calculation unit configured to generate rotation information on the 360-degree image on a basis of information specifying a high resolution direction of the 360-degree image, wherein the rotation calculation unit is implemented via at least one processor.
In his disclosure Izumi teaches a rotation calculation unit configured to generate rotation information on the 360-degree image on a basis of information specifying a high resolution direction of the 360-degree image, wherein the rotation calculation unit is implemented via at least one processor (visual line detection section determines the visual line vector of the user based on the result of detection by the gyro sensor supplied from the reception section; on the basis of the user’s visual line vector, the visual line detection section (selection section) determines three of the planes 11 to 16 as the planes corresponding to the visual line vector – [0164]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Izumi into the teachings of Yip because such incorporation allows to display the image of the user’s field of view instantaneously (par. [0012]).

Regarding claim 18 Yip discloses the reproduction device according to claim 17. However, fails to explicitly disclose further comprising: a drawing unit configured to generate a display image by rotating a 3D model image onto which the 360-degree image is mapped in accordance with the second vector of the 3D model of the unit sphere on a basis of the rotation information, and perspectively projecting the 3D model image onto a visual field range of a viewer, wherein the drawing unit is implemented via at least one processor.
In his disclosure Izumi teaches a drawing unit configured to generate a display image by rotating a 3D model image onto which the 360-degree image is mapped in accordance with the second vector of the 3D model of the unit sphere on a basis of the rotation information, and perspectively projecting the 3D model image onto a visual field range of a viewer, wherein the drawing unit is implemented via at least one processor (the rendering section projects the cube image onto the user’s field of view based on the cube image from the mapping processing section and on the user’s field of view from the visual line detection section, the rendering section generates an image of the user’s field of view as the display image – [0218]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Izumi into the teachings of Yip because such incorporation allows to display the image of the user’s field of view instantaneously (par. [0012]).
Regarding claim 19 Yip discloses the reproduction device according to claim 18. However, fails to explicitly disclose wherein the rotation calculation unit is further configured to calculate, as movement information, an amount of offset from a center of the unit sphere, and wherein the drawing unit generates the display image by rotating the 3D model image on a basis of the rotation information, offsetting a viewing position in accordance with the calculated movement information, and perspectively projecting the 3D model image, from the viewing position after offset movement, onto the visual field range of the viewer.
In his disclosure Izumi teaches the rotation calculation unit is further configured to calculate, as movement information, an amount of offset from a center of the unit sphere, and wherein the drawing unit generates the display image by rotating the 3D model image on a basis of the rotation information, offsetting a viewing position in accordance with the calculated movement information, and perspectively projecting the 3D model image, from the viewing position after offset movement, onto the visual field range of the viewer (visual line detection section determines the visual line vector of the user based on the result of detection by the gyro sensor supplied from the reception section; on the basis of the user's visual line vector, the visual line detection section (selection section) determines three of the planes 11 to 16 as the planes corresponding to the visual line vector – [0164]; the rendering section projects the cube image onto the user's field of view based on the cube image from the mapping processing section and on the user's field of view from the visual line detection section, the rendering section generates an image of the user's field of view as the display image – [0218]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Izumi into the teachings of Nielsen because such incorporation allows to display the image of the user’s field of view instantaneously (par. [0012]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482